                            UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION



JOHNNY D. ORUM, #417988,

               Plaintiff,                                   Case No. 2:16-CV-109

v.                                                          HON. GORDON J. QUIST

MICHIGAN DEPARTMENT
OF CORRECTIONS, et al.,

               Defendants.
                                     /

                                   ORDER ADOPTING
                             REPORT AND RECOMMENDATION

       Plaintiff, Johnny Orum, a prisoner incarcerated with the Michigan Department of Corrections

(MDOC), filed a complaint against several MDOC employees alleging claims under 42 U.S.C. §

1983. Following an initial screening opinion and a series of motions for summary judgment,

Plaintiff’s remaining claims are: (1) his Religious Land Use and Institutionalized Persons Act

(RLUIPA) claim against Defendants Leach, Woods, Rink, Derry, Metro, Osborn, and Bergeron; and

(2) his First Amendment retaliation claim against Defendants Osborn, Bergeron, and Perry.

       On February 20, 2019, Defendants filed a motion to dismiss or, in the alternative, motion to

stay (ECF No. 162), arguing that the Court should either dismiss or stay Orum’s claims in light of

Ackerman v. Washington, Case No. 4:13-cv-14137 (E.D. Mich.), a prisoner class action lawsuit

pending in the Eastern District of Michigan. Defendants argued that Orum is a member of the class

certified in Ackerman, and at least one of the issues for trial in Ackerman overlaps with Orum’s

RLUIPA claim. On June 12, 2019, Magistrate Judge Maarten Vermaat issued a Report and

Recommendation (R & R) (ECF No. 180) recommending that the Court deny Defendants’ motion
with regard to their request for dismissal, but grant the alternative portion of their motion seeking

a stay of the instant case pending a resolution of the Ackerman case. (Id. at PageID.1283–84.) In

particular, the magistrate judge found that dismissal would not be appropriate because Ackerman

would not resolve Orum’s First Amendment retaliation claim but that staying this case is appropriate

because Ackerman will directly affect Orum’s RLUIPA claim.

       Orum has filed an objection to the R & R, arguing that the Court should not stay his case.

(ECF No. 183.) Defendants have responded to Orum’s objection, arguing that Orum fails to identify

an error in the magistrate judge’s recommendation. Pursuant to 28 U.S.C. § 636(b), upon receiving

an objection to a report and recommendation, the district judge “shall make a de novo determination

of those portions of the report or specified proposed findings or recommendations to which objection

is made.” After conducting a de novo review of the R & R, Orum’s objection, Defendants’

response, and the pertinent portions of the record, the Court concludes that the R & R should be

adopted.

       Orum first argues that staying the instant case will violate his rights under RLUIPA because

a stay will subject him to a system of religious beliefs that are not consistent with his own beliefs.

Orum fails to explain why this is so. The class certified in Ackerman includes all Jewish prisoners

in the MDOC who receive Kosher meals. And, one of the issues is whether the MDOC’s standard

vegan religious meals comply with Kosher requirements. Ackerman v. Washington, No. 4:13-cv-

14137, ECF No. 181 at PageID.1974. Given that Orum is Jewish and argues herein that vegan meals

violate his sincerely held religious belief that he must eat Kosher fish or meat on the Sabbath and

meat on Jewish holidays, a decision in Ackerman will directly address Orum’s RLUIPA claim in this

case. Because Orum is a member of the Ackerman class, staying the instant case will not violate

RLUIPA.

                                                  2
       Second, Orum argues that “if anything the Ackerman case should be stayed pending the

outcome of the plaintiff’s case.” (ECF No. 181 at PageID.1286.) Orum argues that this is so

because the RLUIPA claims in Ackerman were just reinstated in September 2018, and because Orum

is the only Plaintiff in the instant case, it would be more efficient in terms of costs and time to

proceed with the instant case. Orum’s argument lacks merit for several reasons. First, this Court

has no authority to stay the Ackerman case. Second, from an efficiency standpoint, it makes more

sense to allow Ackerman—a class action—to proceed because it will resolve the claims of a class

of individuals. Orum’s lawsuit will not do so. Finally, the Court notes that Ackerman is set for a

bench trial on September 3, 2019, and may well be decided before October 21, 2019—the current

trial date in this case. Accordingly, the magistrate judge did not err in recommending that the instant

case be stayed pending a decision in Ackerman.

       Therefore,

       IT IS HEREBY ORDERED that the June12, 2019, Report and Recommendation (ECF No.

180) is APPROVED AND ADOPTED as the Opinion of the Court. Plaintiff’s Objection (ECF No.

181) is OVERRULED.

       IT IS FURTHER ORDERED that Defendants’ Motion to Dismiss or, in the Alternative,

to Stay the Case (ECF No. 162) is DENIED with regard to the request for dismissal and

GRANTED with regard to the request to stay. Accordingly, this case is STAYED pending the

outcome of Ackerman.


Dated: August 8, 2019                                        /s/ Gordon J. Quist
                                                            GORDON J. QUIST
                                                       UNITED STATES DISTRICT JUDGE




                                                  3
